        Case 1:98-cr-00438-PGG Document 411 Filed 10/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUAN RAMIREZ,
                                                                   ORDER
                             Petitioner
                                                                  5 Civ. 4179
              -v-
                                                                   98 Cr. 438
UNITED STATES OF AMERICA



PAUL G. GARDEPHE, U.S.D.J.:

              On August 26, 2020, the Second Circuit granted Petitioner leave to file a

successive Section 2255 petition pursuant to Johnson v. United States, 135 S. Ct. 2551 (2015),

and United States v. Davis, 139 S. Ct. 2319 (2019).

              On October 14, 2020, the Government filed its opposition to the petition.

Accordingly, Petitioner is directed to file any reply by November 30, 2020.

              The Clerk of the Court is directed to send a copy of this order by certified mail to

pro se Petitioner, Juan Ramirez, #42302-054, USP Pollock, P.O. Box 2099, Pollock, LA 71467/

Dated: New York, New York
       October 15, 2020
